Case 1:20-cv-02547-CJN*Document 7 Filed 11/10/20 Page 1 of 4
PROCESS RECEIPT AND RETURN

U.s. Jepartment of Justice

 

 

 

United Staés Marshals Service See "Instructions for Service of Process by U.S. Marshal"
PLAINTIFF COURT CASE NUMBER
JOHN ERIN BINNS 20-cv-02547-CJIN
DEFENDANT TYPE OF PROCESS
FEDERAL BUREAU OF INVESTIGATION et al Summons & Complaint

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE. § UNITED STATES DEPARTMENT OF JUSTICE
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
950 Pennsylvania Ave. NW Washington, DC 20001

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of processto be 5
: = ; Te served with this Form 285

JOHN ERIN BINNS Number of parties to be 4

1775/4 Sk No 3.1 D3 served in this case

Karsiyaka Cheek for service

Turkey on USA

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

 

Signature of Attorney other Originator requesting service on behalf of PX] PLAINTIFF TELEPHONE NUMBER DATE
/s/ Simone Bledsoe (] DEFENDANT (202) 354-3120 10/22/2020

 

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
Tacknowledge receipt for the total ‘Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date

number of process indicated + Origin Serve
(Sign only for USM 283 tf more | | WL ‘
than one USM 285 is submitted) / 4 Bos. Nb No h Yo (2 3 hs

I hereby certify and return that | have personally served , L) have legal evidence of service, [J have executed as shoYwin "Remarks", the process described on the
individual, company, corporation, ete,, at the address shown above on the on the individual, company, corporation, etc shown at the address inserted below

 

 

 

 

 

 

 

 

(J Uhereby certify and return that Tam unable to locate the indiv idual, company, corporation, etc. named above (See remarks below)

Namaand uitle of individual served (if nor shown aber) CZ Date Time CL] 9m
Davis LuQoveley Mav aatk Wl; [2020| [ZOO Om

Pi
Address (complete only different than shown above) Signature of US. Marshal or Deputy

 

 

 

 

 

 

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or
(including endeavors) (Amount of Refund*)

AA ky

REMARKS

 

 

 

 

 

 

RECEIVED
NOV 10 2020

Clerk, U.S. District & Bankruptey
Courts for the District of Columbia

 

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Form USM-285
Rev 11/18
‘\ Case 1:20-cv-02547-CJN Document 7 Filed 11/10/20 Page 2 of 4

ae
FOIA Summons (1/13) (Page 2)
Civil Action No. 20-cv-02547-CJN

 

PROOF OF SERVICE
(This section should not be filed with the court untess required by Fed. R. Civ, P. 4 (0)

This summons for (name of individual and title, if any) ( ) S _ JHE, CARY
was received by me on (date) [0 f 23 / ZoOZO

CI personally served the summons on the individual at qiace)

on (date) 3 or

 

 

[I I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

O/| served the summons on (name of individual) (pe t 'd Furlo vy Ln , who is

designated by law to accept service of process on behalf of (name of organization)” LY PAttacnre u

 

 

 

 

on (date) ; Or
© I returned the summons unexecuted because ,or
©) Other (specify:
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: “ly D/ ZOZO nA» [Rm )

Server's signature

LYunt (Po oryp Ly AUS

Printed name and title

U.S. Marshals Service

333 GBAstiition Ave., N.W.
Washington, D.C. 20001

Additional information regarding attempted service, etc:
a
Case 1:20-cv-02547-CJN Document 7 Filed 11/10/20 Page 3 of 4 Vt

U.S. Department of Justice
United States Marshals Service

PROCESS RECEIPT AND RETURN

 

 

 

PLAINTIFF COURT CASE NUMBER
JOHN ERIN BINNS 20-cv-02547-CIN
DEFENDANT TYPE OF PROCESS

FEDERAL BUREAU OF INVESTIGATION et al

 

Summons & Complaint

 

NAME OF INDIVIDUAL. COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE § U.S. ATTORNEY GENERAL

 

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP C ode)
950 Pennsylvania Ave. NW Washington, DC 20530

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

Number of process to be 4

 

JOHN ERIN BINNS
1775/4 Sk No 3.1 D3
Karsiyaka

Turkey

served with this Farm 285

 

Number of parties to be 4
served in this case

 

Check for service
onUSA

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,

All Telephone Numbers, and Estimated Times Available for Service):

 

>] PLAINTIFF
[] DEFENDANT

Signature of Attorney other Originator requesting service on behalf of

/s/ Simone Bledsoe

 

TELEPHONE NUMBER DATE
(202) 354-3120 10/22/2020

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

 

T acknowledge receipt for the total
number of process indicated

(Sten only for USM 285 if more
than one USM 285 ts submitted)

Total Process | District of District to

Ongin Serve

J vo XIb fo AD

 

 

 

 

 

Signature o

  

ized USMS Deputy or Clerk Date

vp] uzhe

 

- ek " *
Thereby certify and return that I MAave personally served , [1] have legal evidence of service, [[] have executed a¥stiown in "Remarks", the process described on the
individual, company, corporation, etc , al the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below

 

[hereby certify and return that [am unable to locate the individual, company, corporation, ete named above (See remarks below)
, i

 

Narhe and title of individual served (if not shown above) /
Naw Budapest — Manamec

 

Date Time Oa
(f [ 5/ 2? | (200 ae

 

Address (complete only different than shown above)

Signature of U.S. Marshal or Deputy

 

 

 

 

 

 

 

 

 

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or
a (including endeavors) % (Amount of Refund*)
us lo \

REMARKS

RECEIVED

NOV 10 2020

Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

 

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE

Form USM-285
Rev. 11/18
Case 1:20-cv-02547-CJN Document 7 Filed 11/10/20 Page 4 of 4

FOL& Summons (1/13) (Page 2)
Civil Action No. 20-cv-02547-CJN

 

PROOF OF SERVICE
(This section should not be filed with the court uniess required by Fed. R. Civ. P. 4 ())

This summons for ‘name of individual and title, if any) ft) 5 Litt CARY
was received by me on datey —_/¢, / 23 / 202.0

 

£7 I personally served the summons on the individual at (place)

On (date) > or

 

77 I left the summons at the individual's residence or usual place of abode with name)

, 4 person of suitable age and discretion who resides there,

 

on (date; ,» and mailed a copy to the individual's last known address; or

ae rf Ant
served the summons on (name of individual) iv tt F wilous Lr , who is
designated by law to accept service of process on behalf of ‘name of organization)’ C JS Sittin eu

 

 

 

 

On fdute) ; or
“J I returned the summons unexecuted because 3 or
& Other (specifiy:
My fees are $ - for travel and $ for services, for a total of $ 0.00

 

I declare under penalty of perjury that this information is true,

pa: LU /5/2020 A> BSS

Server's signature

Lyd (er horf Ly BU

Printed name and title

U.S. Marshals Service
USC
333 GBrSthétion Ave., N.W.

Additional information regarding attempted service, etc: Washington, D.C. 20001
